                       IN THE UNITED ST ATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA                           6/17/2019

                                                                                            6/17/2019

                                   HELENA DIVISION
 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                     No. CV-16-114-H-SEH
                               Plaintiff,

 vs.                                                 ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                               Defendant.


       Defendant's unopposed Motion in Limine to Preclude the Plaintiff from

Characterizing North Western Corporation's Conduct as Being Fraudulent or in
             1
Bad Faith and Defendant NorthWestern Corporation's unopposed Second Motion

in Limine to Exclude Trial Testimony from Ryan N. Meyer2 are GRANTED.

       DATED this //,      t    of June, 2019.




                                                 United States District Judge



       1
           Doc. 233.

       2
           Doc. 237.
